Case 4:19-cv-07994-DMR Document 1-3. Filed 12/05/19 Page 1 of 1

 

 

UNITEDSTATES .. ahs apie
MEDIUM FLAT RATE BF 2%, Gye neeaa
POSTAL SERVICE. ONE a * ANY WEIGHT & me i? a

 
 

 

 
 
  

sip Dete Fre i?
jot? 4.69
CAD: 10ga83376/UsK12600

  

From
Colette Savage
[ 7154 State st

Boise, ID 83714
893-8734

: ® (310)
J 4 10 (310) 993-8734
i os US District Court Fe d EX
: ae Fs : ‘ 3 Home Delivery

1301 Clay St

= : $ ae ; | |
iMVi A | L . 1 res ~ /» Oakland, CA 94612 (US)

A ‘ elit )
| hae ie
i i 4

Ky hola | |

E 8563739 10007171

J19211909192126

To schedule free Package Pickup,
scan the QR code.

 

 

 

 

 

 

USPS.COM/PICKUP

 

= Date of delivery specified. for domestic use.

™ USPS TRACKING™ included to meay major
international destinations.

= Limited international insurance.
@ Pick up available.
= Order supplies online.

= When used internationally, a customs
declaration may be required.

 

a

PS$00011000001

O-FRB2_Oct a6 | ; 7 >
were VISIT US AT USPS:COM
ODCUFT: 0.343. ORDER FREE SUPPLIES ONLINE

       

 
